But the Court, (Thruston, J., contrd,) overruled the objection.
Mr. Key, then objected to the deposition, because the commission, under which it was taken, purported to be issued in a cause in which Richard M. Meade (not Richard W. Meade, which was the name of the plaintiff,) was plaintiff; although the commissioners certified that they took the deposition to be read in a cause in which Richard W. Meade was plaintiff.
But the Court, (Thruston, J., contrd,) overruled this objection also; saying it was a mere clerical error; and that a commission i’s not an ex parte proceeding, as is the case where a deposition is taken under the Act of Congress, and the parties are not bound to the same strictness.
Mr. Key also objected that the commissioners had not certified that the deposition was taken down by the commissioners or their clerk, or by the witness himself.
But the Court, (Thruston, J., contrd,) overruled this objection also.
Affirmed by the Supreme Court, 3 Peters, 1.